Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5-7, 10, 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Malone (US 2,788,226).
In re claim 1, Malone discloses a vehicle hitch assembly comprising: an angled trailer tow bar (26) configured to be supported at the rear of a vehicle; a hitch receiver (36) movably coupled to the tow bar such that the receiver may move (dotted lines A, B, C) on the tow bar; and a locking mechanism (54, 48) for locking the receiver in a fixed position (solid lines) on the tow bar.  
In re claim 10, Malone discloses a vehicle hitch assembly comprising: a trailer tow bar (26) having rearward angled members (28, 30) configured to be supported at the rear of a vehicle (10); a floating hitch receiver (36) movably coupled to the tow bar such that the receiver is movable to different positions (dotted lines A, B, C) on the tow bar; and a locking mechanism (56, 48) for locking the receiver in a fixed position (solid lines) on the tow bar.  

In re claims 6 and 14, Malone further discloses wherein the tow bar has a slot (apex 31), wherein the first pin engages the slot (via roller 40) when the hitch receiver is in the fixed position to provide the locking mechanism.  
In re claims 7 and 15, Malone further discloses wherein the receiver further has a second pin (50) rearward of the first pin such that the first and second pins are on opposite front and rear sides of the tow bar as shown in Figure 2, and wherein the second pin fixedly connects the hitch receiver to the tow bar in the fixed position to further provide the locking mechanism (via roller 48 engaging opening 56 while the other roller 40 engages the apex 31 of the tow bar).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 11, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Malone.
In re claims 2-4, 11, and 12, Malone further discloses wherein the angled trailer tow bar has an angled portion that appears to be in the range of 5 to 10 degrees as shown in the annotated figure below, but does not specifically disclose an angle greater .
 
    PNG
    media_image1.png
    254
    326
    media_image1.png
    Greyscale

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Malone in view of Ryan (US 5,630,606).
In re claim 18, Malone, as discussed above, discloses a method of towing a trailer, comprising a trailer coupler in position near an angled trailer tow bar (26) on a vehicle; a floating hitch receiver (36) on the tow bar; wherein the floating hitch receiver slides on the tow bar to a rearward fixed position (in opening 56 and apex 31); and locking the receiver in the fixed position with a locking mechanism (56, 48), but does not 
In re claim 19, Malone further discloses wherein the step of moving the receiver to the fixed position comprises driving the vehicle forward (to engage the apex and notch).  
In re claim 20, Malone further discloses further comprising the step of locking the rearward end of the receiver by engaging a locking mechanism to fixedly connect the receiver to the tow bar (via roller 48 engaging opening 56 while the other roller 40 engages the apex 31 of the tow bar).
Allowable Subject Matter
Claims 8, 9, 16, 17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The specific limitations of “wherein the locking mechanism comprises a pair of .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The references cited on the attached PTO-892 teach drawbars/hitches of interest.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael R Stabley whose telephone number is (571)270-3249.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/MICHAEL R STABLEY/Examiner, Art Unit 3611      

/MINNAH L SEOH/Supervisory Patent Examiner, Art Unit 3611